DETAILED ACTION
This action is responsive to the following communication: The response filed on 10/15/2020.

Claims 1-20 are pending in the case. Claims 1, 11 and 20 are independent.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/15/2020 has been entered.
Response to Amendment
Applicant’s amendments are sufficient to overcome the rejection of Claims 1-20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph set forth in the previous Office Action; therefore the corresponding rejections are withdrawn. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6, 7, 9-14, 16, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kekki et al. (US 20170017364 A1, cited in previous Office .

Regarding Claim 1, Kekki teaches:
A computer-implemented method for targeted information display based on historical user behavior, the method comprising: (See FIG.s 1-12, Systems and methods utilize navigation information to prepare electronic documents for display and/or provide electronic documents for display including identify pages likely to be selected for display based on a current page selected for display and navigation information [Abstract])
receiving an information acquisition request sent by a client, (detecting a current page selected for display from a first article. In one or more embodiments the act 1020 also includes detecting multiple current pages selected for display from an article. Moreover, the act 1020 may also include detecting multiple current pages selected from display from multiple articles [0180] a user can select multiple pages for display [0107])
wherein the client comprises a graphical user interface having a plurality of display locations arranged in a fixed order, (See FIG.s 3-9, e.g. FIG.s 3 and 4A-4D, The publishing system 101 uses the user interface 304 to display a plurality of pages from a collection of articles. [0098] Although FIG. 3 illustrates a certain configuration of pages and articles, it will be appreciated that the publishing system 101 can provide one or more electronic documents in a variety of configurations [0101], FIGS. 4A-4D illustrate representations of a plurality of pages in a collection of articles, such as the articles portrayed in FIG. 3. [0104])

wherein the information acquisition request comprises an identifier of a source display location of the plurality of display locations and a user identifier of a user that requests to obtain information; (The digital publishing system detects a current page selected for display from an article and identifies navigation information related to browsing the collection of articles. Based on the current page selected for display and the navigation information, the digital publishing system determines a set of pages a 
identifying a display location trajectory diagram that corresponds to the user identifier, (identifying navigation information... identifying data regarding how one or more users have previously navigated the plurality of pages or any other navigation information described herein [0181], Navigation information includes… information regarding interests of a particular user, information regarding how a particular user navigates electronic documents, [0037] the publishing system 101 can identify navigation information based on analytical data related to a particular user [0148])
wherein an order in which the user historically browses two or more of the plurality of display locations is recorded in the display location trajectory diagram; (collect and utilize information regarding... browsing order [0145], data can indicate users tend to read a first article in a collection of articles, skip a second article, and read a first half of a third article [0146], determine that a user tends to read the first few pages in an article and then move along to other articles [0148], publishing manager 220 can receive information from the client device 104a regarding how a user has navigated an electronic document and store the information in the server storage manager 222 [0088] the publishing manager 220 can receive information regarding how users have navigated one or more electronic documents and store the information as navigation information server data 226 [0089] navigation information server data 226 
determining a target display location of the plurality of display locations based on the display location trajectory diagram, (See FIG.s 4A-9, determining a set of pages likely to be selected for display based on the current page and navigation information. [0182], calculating, based on navigation information and a current page selected for display, a priority order for a determined set of pages likely to be selected for display; and/or preparing for display each page in the determined set of pages likely to be selected for display according to the priority order. [0183], the publishing host 103 identifies one or more pages to prepare for display from the one or more electronic documents based on navigation information and sends data identifying the pages to prepare for display to the client device 104a [0055])
the target display location being associated with the source display location and being noncontiguous with the source display location in in the graphical user interface, (See FIG.s 4A-9, the set of pages likely to be selected for display comprising pages from a first article and a subset of pages from each of one or more additional articles [0182], Navigation information regarding how users have browsed one or more 
wherein the target display location is a predicted location that is likely to be browsed by the user; (the publishing system 101 calculates navigation routes... for certain additional pages (e.g., the pages most frequently selected for display, the pages that take longest to prepare for display). [0114], establishes a priority based on the pages most likely to be selected for display [0164], establish priority order based on any navigation information (or other information), including navigation direction, navigation rate, information regarding how one or more users have previously navigated one or more electronic documents, the features or characteristics of one or more electronic documents, or other information bearing on the pages most likely to be selected for display [0165])
identifying a user preference diagram that (i) corresponds to the user identifier, (determining display criteria based on the navigation information [0186], The publishing system 101 can utilize a variety of analytical data as navigation information. For example, the publishing system 101 can collect and utilize information regarding one or more electronic documents a user selects for display, electronic documents a user selects in their entirety, one or more pages a user selects for display, user interactions within one or more electronic documents (e.g., clicks, touch gestures, or user interaction with elements within one or more electronic documents), advertisements displayed, 
(ii) indicates information types in… [a] display location historically tapped by the user; (navigation information may include navigation direction; navigation rate; a page from the plurality of pages selected for display prior to the current page; information regarding the contents of a page; and data regarding how one or more users have previously navigated the plurality of pages [0186] and one or more pages a user selects for display, user interactions within one or more electronic documents (e.g., clicks, touch gestures, or user interaction with elements within one or more electronic documents), advertisements displayed, user interaction with advertisements, [0145])
identifying one or more information types for the target display location based on querying the user preference diagram; (identifying pages that satisfy the display criteria [0187], the publishing system 101 can utilize the size or contents of one or more electronic documents or one or more pages as navigation information. For example, in one or more embodiments, the publishing system 101 determines that a page contains an advertisement, a high-quality image, a high-volume text, or other content and utilizes that information as navigation information in establishing criteria [0151] the publishing system 101 establishes display criteria related to features or characteristics of one or more pages or features or characteristics of one or more electronic documents. For 
determining an information type of a highest priority as information to be sent; (calculating, based on navigation information and a current page selected for display, a priority order for a determined set of pages likely to be selected for display; and/or preparing for display each page in the determined set of pages likely to be selected for display according to the priority order [0183] the publishing system 101 can establish priority order based on any navigation information (or other information), including... the features or characteristics of one or more electronic documents, or other information bearing on the pages most likely to be selected for display. [0165] navigation information can include... information regarding the contents of one or more electronic documents [0049], the publishing manager 220 can receive information regarding the contents of one or more electronic documents and store the information as navigation information server data 226 [0089] navigation information server data 226 includes information regarding the contents of one or more electronic documents or one or more pages. For example, navigation information server data 226 can include information indicating certain pages contain advertising content, indicating certain pages have large elements, or indicating other features. Similarly, navigation information server data 226 can include information regarding the anticipated desirability of one or more documents 
retrieving, from an information base, target information of the information type with the highest priority that corresponds to the target display location by skipping neighboring information corresponding to a neighboring location that is between the target display location and the source display location on the graphical user interface; and (preparing for display each page in the determined set of pages likely to be selected for display according to the priority order [0183] the publishing host 103 can identify a priority order and send the priority order to the client device 104a. In such embodiments, the publishing host 103 controls the electronic documents (or the portions of electronic documents) to send to the client device 104a [0055], the publishing system 101 obtain content from third-party content servers 108. In one or more alternative embodiments, the publishing host 103 can include the functionality of the content server 108 [0052], data can indicate users tend to read a first article in a collection of articles, skip a second article, and read a first half of a third article. The 
transmitting the target information to the client that corresponds to the user identifier for display in the target display location. (the publishing host 103 can send to the client device 104a a subpart of a collection of electronic documents (e.g., the pages to prepare for display or a subset of articles from a collection of articles) and retain the remainder of the collection of electronic documents [0055])

As shown above, Kekki teaches a user preference diagram that (i) corresponds to the user identifier, (ii) indicates information types in a display location historically tapped by the user, which suggests, but may not explicitly disclose:
information types in each display location historically tapped by the user (emphasis added).

Cote teaches:
identifying a user preference diagram that (i) corresponds to… [a] user identifier, (Each interaction stored in the usage monitor package may contain multiple data points regarding both user input into the device and monitored observations (e.g., location, temperature, etc.). With respect to FIG. 3A, each piece of data in the usage monitor package may be referred to as a node [0043])

identifying one or more information types for… [a] target display location based on querying the user preference diagram; (A focal plane may be known as a focal area, a focal point, a panel, a content area, and/or the like. The template layout server 402 may then extract the first unprocessed focal plane panel from the layout template and proceed to match appropriate content to the focal plane (e.g., text content for display to user, images, audio, and/or the like)... [0053] layout template usage records may be available, e.g., 414. The panel properties may then be modified based on the layout template usage records, e.g., 415... a panel content database may be queried to determine content suitable for inclusion in the focal plane panel, e.g., 416 [0054])
determining an information type of a highest priority as information to be sent; (the layout template and the selected focal plane panel content is sent to the user device 401, e.g., 419. The user device may render the layout template, populate the template focal plane panels with the provided content, and monitor usage of the template, e.g., 420. [0054] the content that is selected to populate each focal plane can be assigned to one or more different focal planes in accordance with at least one 
retrieving, from an information base, target information of the information type with the highest priority that corresponds to the target display location… (the content objects to be displayed are identified and assigned content priority levels at 1670. The BAS DB or other database can be queried at 1672 for specific items of content and/or content priority levels of such content. [0128])
transmitting the target information to… [a] client that corresponds to the user identifier for display in the target display location. (the layout template and the selected focal plane panel content is sent to the user device 401, e.g., 419. The user device may render the layout template, populate the template focal plane panels with the provided content, and monitor usage of the template, e.g., 420. [0054])

Given that Kekki teaches that the term "navigation information" refers to any information bearing on browsing of one or more electronic documents (Kekki [0049]) and navigation information server data 226 can include information indicating certain pages contain advertising content, indicating certain pages have large elements, or indicating other features. Similarly, navigation information server data 226 can include information regarding the anticipated desirability of one or more documents or one or more pages (Kekki [0093]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the user preference diagram that (i) corresponds to the user identifier, (ii) indicates information types in a 

One would have been motivated to make such a modification to increase network efficiency by reducing data transfer requirements the use of more efficient data structures and mechanisms for their transfer and storage… As a consequence, more data may be transferred in less time, and latencies with regard to transactions, are also reduced.  (Cote [0173])

Claims 11 and 20 are directed to A non-transitory, computer-readable medium storing one or more instructions executable by a computer system and a computer-implemented system, comprising: one or more computers; and one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers, perform one or more operations that are substantially the same as Claim 1 and are therefore rejected under the same rationale as above.

Regarding Claims 2 and 12, the rejection of Claims 1 and 11, respectively, are incorporated.
Kekki teaches:
wherein the display location trajectory diagram includes display location data uploaded by the client and representing display locations historically browsed by the 
wherein the display location data comprises (The publishing system 101 can also detect the navigation rate (e.g., the speed at which the user moves from page 1-1 to page 1-3) and identify one or more pages likely to be selected for display (e.g. establish display criteria) based on the navigation rate [0131])
a user identifier, display location identifiers, and a timestamp, and wherein display locations that correspond to the display location identifiers in the display location data are associated with the user identifier in the display location data in order of the timestamp. (the publishing system 101 calculates the navigation rate based on the amount of time taken for the user to navigate between the two most recent pages selected for display... the publishing system 101 can identify the number of pages a user has selected for display in a particular direction (e.g., page 1-1, 1-2, and 1-3) and divide by the amount of time taken for the user to browse between the pages [0131])

Regarding Claims 3 and 13, the rejection of Claims 1 and 11, respectively, are incorporated.

wherein identifying the display location trajectory diagram comprises: (the publishing system 101 can establish priority order based on any navigation information (or other information), including navigation direction, navigation rate, information regarding how one or more users have previously navigated one or more electronic documents, the features or characteristics of one or more electronic documents, or other information bearing on the pages most likely to be selected for display [0165])
identifying the display location trajectory diagram for a target display location associated with the source display location and after the source display location; (See FIG.s 4A-9, determining a set of pages likely to be selected for display based on the current page and navigation information. [0182], the publishing host 103 identifies one or more pages to prepare for display from the one or more electronic documents based on navigation information and sends data identifying the pages to prepare for display to the client device 104a [0055])
determining that there is more than one target display location; (identifying a set of pages likely to be selected for display, in one or more embodiments the publishing system 101 also determines a priority order for preparing one or more pages to display [0160])
in response to determining that there is more than one target display location, retrieving a priority of each target display location; and determining a target display location with a highest priority as a final target display location. (the publishing system establishes the priority order as 3-3, then 3-4 (down), then 3-5 (down), then 3-2 (same article, up), then 3-1 (same article, up), then 4-1 (right), then 4-2 (same article), then 5-2 

Regarding Claims 4 and 14, the rejection of Claims 3 and 13, respectively, are incorporated.
Kekki teaches:
wherein the priority of each of the target display locations is based on a number of times the user has browsed each of the target display locations. (the publishing system 101 can establish priority order based on any navigation information… navigation rate, information regarding how one or more users have previously navigated one or more electronic documents… or other information bearing on the pages most likely to be selected for display [0165] the pages most frequently selected for display [0114] the third article (i.e., pages 3-1 to 3-6) are the most popular articles in the collection of articles and that users tend to navigate to the third article more frequently than other pages in the article [0157])
Regarding Claim 6 and 16, the rejection of Claims 1 and 11, respectively, are incorporated.
Kekki teaches:
wherein transmitting the target information to the client that corresponds to the user identifier for display in the target display location comprises: pushing information of an identified information type to the target display location in the client that corresponds to the user identifier. (preparing for display pages that satisfy the display criteria [0188] he publishing host 103 can send to the client device 104a a subpart of a collection of electronic documents (e.g., the pages to prepare for display or a subset of articles from a collection of articles) and retain the remainder of the collection of electronic documents [0055])

Regarding Claim 7 and 17, the rejection of Claims 1 and 11, respectively, are incorporated.
Kekki teaches:
wherein the user preference diagram comprises information data uploaded by the client historically tapped by the user, wherein the information data comprises (publishing manager 220 can receive information from the client device 104a regarding how a user has navigated an electronic document and store the information in the server storage manager 222 [0088] the publishing manager 220 can receive information regarding how users have navigated one or more electronic documents and store the information as navigation information server data 226 [0089] navigation information server data 226 can include information related to how users have previously browsed 
a user identifier, a display location identifier, and an information type, wherein the user preference diagram associates the display location identifier with the information type in the information data with the user identifier in the information data. (the publishing system 101 has determined that the third article (i.e., pages 3-1 to 3-6) are the most popular articles in the collection of articles and that users tend to navigate to the third article more frequently than other pages in the article [0157] Navigation information regarding how users have browsed one or more electronic documents can be general to all users, specific to a sub-category of users, or specific to an individual user [0146]-[0148])

Regarding Claims 9 and 19 the rejection of Claims 6 and 16, respectively, are incorporated.
Kekki teaches:
wherein pushing information of the identified information type to the target display location in the client that corresponds to the user identifier comprises: (the publishing system 101 can establish priority order based on any navigation information (or other information), including navigation direction, navigation rate, information regarding how one or more users have previously navigated one or more electronic documents, the 
determining that there is more than one target display location; (See FIG.s 4A-9, determining a set of pages likely to be selected for display based on the current page and navigation information. [0182], the publishing host 103 identifies one or more pages to prepare for display from the one or more electronic documents based on navigation information and sends data identifying the pages to prepare for display to the client device 104a [0055])
in response to determining that there is more than one target display location, retrieving a priority of each information type; (the publishing system 101 calculates distances along navigation routes between pages within the same article as a distance of 1 page, but calculates distances along navigation routes between pages in different articles as a distance of 100 pages [0163])
determining information of an information type with a highest priority as information to be sent; and pushing the information to be sent to more than one the target display location in the client that corresponds to the user identifier. (as shown, the publishing system 101 in this particular embodiment establishes a priority order as follows:  page 3-3 (distance of 0); then page 3-2 and page 3-4 (distance 1); then page 3-1 and 3-5 (distance of 2); then pages 2-2 and 4-1 (distance of 100); then pages 2-1, 2-3, and 4-2 (distance of 102); and then pages 1-3 and 5-2 (distance of 200) [0163], e.g. pages 3-2 and 3-4 of the same article have highest priority,  the publishing host 103 can identify a priority order and send the priority order to the client device 104a… the publishing host 103 controls the electronic documents (or the portions of electronic 

Regarding Claim 10, the rejection of Claim 9 is incorporated.
Kekki teaches:
wherein the priority of each information type is determined based on a number of uploads associated with each information type. (the publishing system 101 can establish priority order based on any navigation information… navigation rate, information regarding how one or more users have previously navigated one or more electronic documents… or other information bearing on the pages most likely to be selected for display [0165] the pages most frequently selected for display [0114] the third article (i.e., pages 3-1 to 3-6) are the most popular articles in the collection of articles and that users tend to navigate to the third article more frequently than other pages in the article [0157] publishing manager 220 can receive information from the client device 104a regarding how a user has navigated an electronic document and store the information in the server storage manager 222 [0088] the publishing manager 220 can receive information regarding how users have navigated one or more electronic documents and store the information as navigation information server data 226 [0089] navigation information server data 226 can include information related to how users have previously browsed one or more electronic documents [0092] one or more pages a user selects for display, user interactions within one or more electronic documents (e.g., 

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kekki and Cote as applied to claims 1 and 11 above and further in view of Shand (US 20030126013 A1, cited in previous Office Action), hereinafter Shand.

Regarding Claims 8 and 18, the rejection of Claims 1 and 11, respectively, are incorporated.
Kekki may not explicitly disclose:
wherein querying the user preference diagram comprises:
determining whether the target display location is not identified in the user preference diagram based on the target display location; and in response to determining that the target display location is not identified in the user preference diagram based on the target display location, randomly determining an information type as the information type that corresponds to the target display location.

Shand teaches:
wherein querying a user preference diagram comprises: determining whether a target display location is not identified in the user preference diagram based on the target display location; and in response to determining that the target display location is not identified in the user preference diagram based on the target display location, randomly determining an information type as the information type that corresponds to 

Given that Kekki teaches that navigation information server data can include information indicating certain pages contain advertising content (Kekki [0093]), that the user interface displays other elements, components, or features and can display electronic documents containing other electronic data, including video, GIFs, advertising content, or other data (Kekki [0097]), the publishing system determines that a page contains an advertisement, a high-quality image, a high-volume text, or other content and utilizes that information as navigation information in establishing criteria (Kekki [0151]), that, in a situation in which that when some of the analytical data utilized as navigation data is not available (Kekki [0145), it would have been obvious to one of 

One would have been motivated to make such a modification to improve the ability of information displays to attract viewers' attention by targeting information to the specific viewers. (Shand [0009])

Response to Arguments
Applicant’s arguments, see pg. 13 of the response filed 10/15/2020, with respect to the rejection(s) of claim(s) 1, 11 and 21 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Cote, as shown above.
On page 13 of the response, Applicant submits, “The independent claims 1, 11, and 21 have each been amended to recite several new features, including "identifying a user preference diagram that (i) corresponds to the user identifier, (ii) indicates information types in each display location historically tapped by the 
Examiner notes that a statement which merely points out what a claim recites will not be considered an argument for separate patentability of the claim. See 37 C.F.R. § 41.37 (c)(1)(iv). However, as shown above, Kekki teaches identifying a user preference diagram that (i) corresponds to the user identifier, (ii) indicates information types in [a] display location historically tapped by the user; identifying one or more information types for the target display location based on querying the user preference diagram; determining an information type of a highest priority as information to be sent; retrieving, from an information base, target information of the information type with the highest priority that corresponds to the target display location… and the rejection has been amended to cite the relevant portions from Cote which teach the amended 
In regard to the dependent claims, dependent claims 2-4, 6-10, 12-14 and 16-19 are not in condition for allowance based solely on their dependence to their respective independent claims, and the relevant portions of the prior art have been cited in the rejection above that teach their additional features.

Conclusion
A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968". In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323,75 USPQ2d 1213,1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264,23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807,10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID S POSIGIAN whose telephone number is (313)446-6546.  The examiner can normally be reached on Monday - Friday, 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/DAVID S POSIGIAN/Primary Examiner, Art Unit 2179